                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’    CONCUSSION    INJURY MDL No. 2323
 LITIGATION

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                               Plaintiffs,
              v.
 National Football League and NFL
 Properties, LLC, successor-in-interest to NFL
 Properties, Inc.,
                              Defendants.

 THIS DOCUMENT RELATES TO:

 Locks Law Firm v. Owens
 Attorney’s Lien Dispute
 (Doc. No. 8399)


                                 MEMORANDUM OPINION

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                              January 18, 2019

I.     INTRODUCTION

       The District Court referred to us all “all petitions for individual attorneys’ liens.” (Doc.

No. 7446). On January 7, 2019, we issued a Report and Recommendation pertaining to three

separate cases. (Doc. No. 10368). These were the first where we set out the legal principles that

would guide our analysis in these cases. We do the same here.

       Before this Court is a Lien filed by Locks Law Firm (“Locks”) seeking attorneys’ fees and

costs from the Award granted to Burtaniel Owens (“Owens”) as a Representative Claimant

authorized to pursue the claim of her deceased husband, Joseph Owens, in the litigation which

became this class action, In re: National Football League Players’ Concussion Injury Litigation,
No. 12-md-2323 (E.D. Pa.).1 Owens and Locks (the “Parties”) were advised of their right to

consent to have a Magistrate Judge issue a final Order to resolve this Dispute. They both

consented. (Doc. No. 10260). Accordingly, this Explanation and Order will serve as the final

decision of the Court. See Fed. R. Civ. P. 73.

       Locks seeks payment of attorneys’ fees of 22% of the Award issued to Owens, their former

client.2 Lienholder’s Response at 4. Owens, now acting pro se, challenges the Lien. Initially she

contended that the fee “for [Locks’] short services” should be limited to $20,000, given that the

firm “did not take [her] full interest to the table.” SCM Statement of Dispute (dated July 30, 2018)

at 1. Subsequently, she has asserted that Locks “misrepresented facts pertinent to obtaining the

best possible award for [her]” and that the firm “concealed … and misrepresented” facts relating

to their services for Owens during this Lien Litigation and therefore should not be entitled to any

fee. SCM Response to Locks Response Memo. at 1.

       As we set out in our January 7th Report and Recommendation, our evaluation of these

positions involves a consideration of the contingency fee agreement (“CFA”) between the Parties

and an assessment of the reasonableness of the requested fee in light of the five factors enumerated

by the Third Circuit in McKenzie. See Doc. No. 10368 at 11-26 (discussing McKenzie Constr.,

Inc. v. Maynard, 758 F.2d 97, 100 (3d Cir. 1985) (“McKenzie I”) and McKenzie Constr., Inc. v.

Maynard, 823 F.2d 43, 45 (3d Cir. 1987) (“McKenzie II”)). This will require us to scrutinize the


1
   Under the terms of the Settlement Agreement, a Representative Claimant is an authorized
representative of a deceased, legally incapacitated or incompetent Retired NFL Football Player.
Settlement Agreement, Article II, Section 2.1(eeee).
2
   As we describe below, on April 5, 2018, the District Court determined that presumptively no
Individually Retained Plaintiff’s Attorneys (“IRPAs”) should receive more than 22% of a
Monetary Award in fees. (“Fee Cap”). (Doc. No. 9863). See Doc. No. 10368 at 10-11 (discussing
the District Court’s decision relating to the presumptive Fee Cap). Locks’ request in this case
reflects that development.

                                                 2
reasonableness of the CFA at the time of the contact’s signing and then determine if the

circumstances compel a different evaluation of the CFA at the time of its enforcement. We will

then examine the results obtained, the quality of the representation provided by Locks, and whether

the efforts of Locks substantially contributed to the result. See McKenzie I, 750 F.2d at 101;

McKenzie II, 823 F. 2d at 45 n.1.


II.    FACTS AND PROCEDURAL HISTORY

       Locks entered into a CFA with Owens and her husband on March 7, 2012. Lienholder’s

Response, Exhibit C. Under the terms of the agreement, Mr. and Mrs. Owens agreed to pay

33.33% of any monetary recovery. Payment was contingent upon the success of the litigation. On

March 9, 2012, the firm filed a complaint against the NFL that included Joseph Owens as a named

plaintiff. Hopkins, et al. v. NFL, et al., No. 12-cv-1239 (E.D. Pa. Mar. 9, 2012).3 Joseph Owens

died on June 13, 2013. After his death, Locks continued to represent his interests, pursuing the

litigation on behalf of Mrs. Owens.

       Sometime in 2016,4 after the approval of the Settlement Agreement, Locks advised all of

its clients, including Owens, that they were revising their fee agreements by lowering the fee

sought to 20% of the total Award. N.T. 11/9/2018 at 59. See also Lienholder’s Response, Exhibit

C (attaching the modified retainer agreement). Registration in the class opened on February 6,



3
  Locks had previously filed a class action complaint against the NFL. Solt, et al. v. NFL, et al.,
No. 12-cv-262 (E.D. Pa. Jan. 18, 2012). Owens was not named in the original complaint, but as a
retired professional football player he would have been a part of the class proposed by the Locks
complaint. Id., Doc. 1 at 17. Specifically, Owens would have been a proposed member of the
“Symptomatic Subclass,” which included individuals with a variety of diagnoses including
Alzheimer’s Disease. Id. at 18.
4
 The Parties have not provided us with a precise date that the agreement was modified. However,
Locks has indicated that it was in 2016, and Owens has not disputed this.

                                                3
2017, and on May 16, 2017, Locks submitted the claim for a monetary award for Owens. By July

14, 2017, Owens had received conditional approval of the Award. On August 18, 2017, the Claims

Administrator issued a Notice of Monetary Award.

       Before the Award was issued, however, Owens decided that she no longer wanted the

services of Locks.5 On or about September 19, 2017, the Claims Administrator received from

Owens written notification that Locks had been “terminated.” Lienholder’s Response, Exhibit K.

The Claims Administrator promptly advised Locks that it had received notice of this development.

       On September 22, 2017, Locks filed a Notice of Lien in this Court. (Doc. No. 8399). The

firm attached the original fee agreement with Owens reflecting a 33.33% fee, not the revised CFA

containing the adjustment to a 20% fee. On October 2, 2017, the Claims Administrator issued a

Notice of Lien to Owens and Locks, which indicated that the Lien amount was 33.33% of any

Monetary Award. Owens responded and advised the Claims Administrator that she intended to

dispute the Lien.6

       Before any action was taken on the liens filed in this litigation, we promulgated “Rules

Governing Attorney Liens.” These Rules were approved and adopted by the District Court on

March 6, 2018, with amendments approved and adopted on October 3, 2018. (“Lien Rules” at

Doc. No. 9760, as amended at Doc. No. 10283). The Lien Rules provide the specific briefing



5
  Owens stated at the hearing that she terminated Locks before the Award “was submitted.” There
is no support for that timing in the record, and she later acknowledged that she did not terminate
the agreement until September of 2017. N.T. 11/9/2018 at 63. Moreover, Locks has provided
copies of e-mails between the firm and Owens through the middle of August 2017. Lienholder’s
Response, Exhibit I. We accept those e-mails as evidence of an ongoing attorney-client
relationship at that point. We thus find that the CFA was terminated after both the Claim had been
submitted and the Notice of Award was issued.
6
  The Notice of Lien issued by the Claims Administrator was consistent with Lien Rule 8(d), and
the response of Owens satisfied Lien Rule 10.

                                                4
requirements for this litigation. The Parties were provided Notice of these Rules through multiple

sources, as they were filed on the MDL Docket and are accessible through the NFL Concussion

Settlement website, www.nflconcussionsettlement.com.

       On June 18, 2018, the Claims Administrator issued a Schedule of Document Submissions

to the Parties. Each were advised that, pursuant to Lien Rule 16, they were obligated to submit a

Statement of Dispute by July 18, 2018. The Schedule of Document Submissions specifically

copied the requirements of the Statement of Dispute that are contained in the Lien Rules:

       (a) Each attorney lienholder and the current attorney, if the [Settlement Class
           Member (“SCM”)] is represented, must serve the Claims Administrator with a
           Statement of Dispute including:
           (1) A statement of all issues in dispute;
           (2) A chronology of the tasks performed by the attorney, the date each task was
           performed, and the time spent on each task;
           (3) A list of costs with a brief explanation of the purpose of incurring these costs
           and the date the costs were incurred;
           (4) The relief sought;
           (5) A summary of the attempts to reach an agreement with the opposing Party;
           (6) Any exhibits; and
           (7) A statement signed by the submitting Party declaring under penalty of
           perjury pursuant to 28 U.S.C. § 1746 that the information submitted in the
           Statement of Dispute is true and accurate to the best of that Party’s knowledge
           and that the submitting Party understands that false statements made in
           connection with this process may result in fines, sanctions, and/or any other
           remedy available by law. The statement may be signed by a current attorney on
           behalf of the SCM. The signature may be an original wet ink signature, a PDF
           or other electronic image of an actual signature, or an electronic signature.
Schedule of Document Submissions at 1.

       Neither Owens nor Locks filed a Statement of Dispute. On July 25, 2018, the Claims

Administrator advised the Parties of their omission and notified them that we had granted a sua

sponte extension of time to Owens, in recognition of her pro se status and the somewhat unique

nature of this litigation. This notice included a link to the Lien Rules for the Parties’ reference.

                                                  5
Locks did not respond to this correspondence nor request any extension of time on their own behalf

with respect to the past-due Statement of Dispute.

       On August 6, 2018, Owens submitted a brief Statement of Dispute. (“SCM Statement of

Dispute”).   On August 13, 2018, having received no statement from Locks, the Claims

Administrator served the firm with Owens’ Statement. On August 28, 2018, Locks submitted a

Response to Owens’ Statement of Dispute. (“Lienholder’s Response”). The Claims Administrator

served Owens with the Lienholder’s Response on August 30, 2018. Pursuant to Lien Rule 17, the

Record of Dispute was transferred to this Court.

       Upon review, we granted Owens’ request for a hearing. On October 3, 2018, we held an

evidentiary hearing, allowing the admission of evidence and argument for both sides. Locks was

represented by David Langfitt, Esq. (“Langfitt”), who appeared in person. Owens and her son

appeared via telephone.7 During the evidentiary hearing, Owens advised us that she did not receive

Locks’ Response to her Statement of Dispute. Following the hearing, the Claims Administrator

re-sent Locks’ Response to Owens. On November 26, 2018, the Claims Administrator received

Owens’ Response to that response. (“SCM Response”). We granted Locks’ request to file a Reply,

which they did on December 5, 2018. (“Lienholder Reply”).8


7
    The Court made arrangements for Owens to appear via video conference. Due to an
administrative error between our court and the court at the location where the video was set to
originate, however, the video connection was not available. We offered to reschedule the hearing,
but Owens wished to proceed and appeared via telephone. We agreed.
8
   Despite the actions of the Court and the Claims Administrator to ensure that the Parties were
given notice of these rules, Langfitt advised us during the evidentiary hearing that he had been
unaware of them. N.T. 11/8/2018 at 31 (indicating that he “felt that [the firm’s] response [to
Owens’ Statement of Dispute] was what [they] were required to do”). We recognize that Locks,
like many law firms, have many Liens filed in this Court. We therefore wish to be clear. The Lien
Rules are designed to provide a format for attorney lienholders and other current attorneys to
present us with evidence to support their claim that they have a valid contingency agreement and
that the fee they are seeking is reasonable under the McKenzie standards. The mere submission of

                                                   6
III.   THE APPLICABLE LEGAL PRINCIPLES

       Third Circuit authority makes it clear that attorneys carry the burden of proof to

demonstrate that a fee sought pursuant to a contract “is reasonable under the circumstances.” Dunn

v. H.K. Porter Co., Inc., 602 F.2d 1105, 1111-12 (3d Cir. 1979) (discussing deference to fee

contracts, but cautioning that attorneys always bear the burden of demonstrating the

reasonableness of their contracts). The District Court’s prior opinions in no way relieved attorneys

of this obligation. Indeed, the Court explained that all attorneys seeking fees – whether those fee

requests are submitted through a Lien or otherwise – are obligated to ensure that their fees are

“reasonable” under the standards articulated in McKenzie. (Doc. No. 9862 at 8-9) (noting the

requirement and indicating the attorney’s burden of showing reasonableness by a preponderance

of the evidence). Where as here we are presented with a presumptively valid fee contract, we are

required to assess if the payment of the fee would “result[] in such an enrichment at the expense

of the client that it offends a court’s sense of fundamental fairness and equity.” McKenzie I, 758

F.2d at 101.

       The McKenzie five-part reasonableness analysis obligates us to evaluate the “performance

of the attorney’s contractual obligations [with consideration of] the circumstances surrounding the

engagement of the attorney.” McKenzie I, 758 F.2d at 101. Our inquiry begins “by scrutinizing

the reasonableness of the contingent fee arrangement” at the time of the contract’s signing and

comparing it to the circumstances at the time of enforcement. McKenzie II, 823 F.2d at 45 n.1.



a Lien that attaches a fee agreement is not sufficient to meet that standard.

       Locks was notified of this by the Claims Administrator and they were expressly advised of
the deadlines for filing a statement of dispute and the contents required in such a statement. The
law firm was actually advised a second time of these obligations in the notice that extended the
deadline for the Owens. Yet no Statement of Dispute was ever filed.

                                                 7
Recognizing that the District Court has already adjusted fee agreements through the Fee Cap to

account for the changed circumstances that occurred over the course of this litigation, we must

determine if there were other factors specific to this individual case that should be considered in

our assessment of the reasonableness of the fee at the time of the contract’s enforcement. We will

then review (1) the result in the case, (2) the quality of the work performed by Locks, and (3) the

substantiality of that contribution to the overall result.

        As is discussed in greater detail below, circumstances here at the time of contracting and

the time of execution changed significantly, leaving us to consider whether, under the facts

presented here, the presumptive fee cap should apply or whether a further adjustment – as Owens

argues – would be appropriate. In evaluating the remaining three prongs, we are satisfied that

Locks provided quality representation and made substantial contributions to the ultimate Award

received in this case. Considering the substantiality of Locks’ contribution as an IRPA, as reduced

to account for the contributions of Class Counsel, we conclude that Locks should receive a fee of

20%, which will be reduced by the amount of the 5% holdback that the District Court deems

necessary.


        A.      The CFA at the time of contracting

        As we assess the reasonableness of the contingent fee arrangement at the time of the

contract’s signing, there are two primary factors that we must examine: (1) the legal challenges in

the plaintiff’s pursuit of a monetary award and (2) the time-intensive nature of the litigation.

        Locks entered into the fee agreement on March 7, 2012, after the collective individual cases

filed against the NFL had been consolidated into this MDL. This is what Professor Rubenstein 9


9
  The District Court appointed Professor William B. Rubenstein of Harvard Law School as an
expert witness on attorneys’ fees to aid the Court. After considering the recommendations of

                                                   8
characterized as “Phase 2” of the litigation. Once the individual cases were consolidated into an

MDL, the risk related to the volume of work to be undertaken by the law firm changed

dramatically. Once an MDL was formed, “lawyers contracting to represent clients were well aware

that the costs of doing so had been greatly reduced: pre-trial proceedings would now be

consolidated and undertaken once and the likelihood that any case would be remanded for trial

declined significantly.” (Doc. No. 9526 at 26). The formation of an MDL also resulted in the

formation of the Plaintiffs’ Executive Committee (“PEC”), a Plaintiffs’ Steering Committee

(“PSC”), and other committees that took over the primary work in the case. See Case Management

Order Number 5 (Doc. No. 3710 at 3) (detailing types of work shifted from IRPAs to Plaintiffs’

Committees, which would be compensated through a common benefit fund).10 The risks as to the

legal challenges faced by the plaintiffs at this phase in the litigation, however, remained

substantial. This case remained a “high-risk, long-odds litigation.” (Doc. No. 9860 at 10). See

also N.T. 11/9/2018 at 16-18 (discussing the legal risks in the case prior to the approval of the

Settlement Agreement).

       As of the March 7, 2012 date of contracting, Locks had attracted many clients. At the

hearing, Langfitt stated that prior to that date, the firm “had probably filed 500 cases individually

against the NFL, as well as a class action for medical monitoring in this Court and in other courts.”

N.T. 11/9/2018 at 8.11 It is clear to us that Locks had the benefit of economies of scale and would


Professor Rubenstein and the viewpoints of interested parties, the District Court adopted Professor
Rubenstein’s conclusions and presumptively capped IRPAs’ fees at 22% plus reasonable costs.
(Doc. No. 9862 at 2).
10
   We have laid out specifics of this benefit in our initial attorney lien dispute Report and
Recommendation. See Doc. No. 10368 at 13-18.
11
   Locks has represented to the District Court elsewhere that they had been “retained by or
consulted by 1,591 players or their representatives” and “registered 1,127 players for the Fund.”
(No. 18-md-2323 (E.D. Pa.), Doc. No. 20 at 5). In another filing, Locks stated that the firm

                                                 9
be able to use the knowledge gained through their representation of such a high volume of class

members, and the anticipated role as class counsel, to provide a more efficiently produced work-

product for their Individual Clients. At the same time, Owens benefited from the high-volume

practice of Locks in that the firm’s extensive work in this litigation ensured that they would be

knowledgeable about developments as the MDL progressed. Their clients benefited from that

expertise.


       B.      The CFA at time of enforcement – impact of changed circumstances

       Locks and Owens remained in a contractual relationship for five and a half years, between

March 7, 2012 and September 19, 2017. Between contract signing and the issuance of the award,

a Class Action Settlement Agreement was reached that relieved individual class members of their

obligations relating to causation and resolved other significant legal obstacles – such as limitation

periods and preemption – that had existed at the outset. Further, the work in these areas that was

anticipated at the time of contracting was ultimately accomplished through the efforts of Class

Counsel, including Locks, rather than Locks working as an IRPA in Owens’ individual case.

       Locks effectively acknowledged the significant change in circumstance in 2016 when it

unilaterally reduced its contractual fee percentage to 20% after the settlement was reached and the

Settlement Agreement approved. After Owens terminated Locks’ representation in September

2017, however, the firm reverted to seeking its original fee of 33.33%. Following the District

Court decision setting the presumptive IRPA fee cap of 22%, Locks revised its demand downward

and now asks for a percentage award at the 22% rate.



represented “approximately 200 retired players” by January 2012 and that “[t]hat number
expanded through the time-period of 2012 to approximately 1400 players.” (No. 12-md-2323
(E.D. Pa.), Doc. No. 7151-7 at ¶ 3).

                                                 10
       C.      The results obtained

       On August 18, 2017, Owens was notified that she would receive a Monetary Award of

$752,000, based upon the claim package Locks submitted on May 16, 2017, which substantiated

the award given where Joseph Owens fit on the grid with his Alzheimer’s diagnosis and age (65).

While Owens has arguably questioned whether this was the appropriate sum by asserting that

Locks “misrepresented facts pertinent to obtaining the best possible award for [her],” (SCM

Response at 2), Locks has rebutted this assertion for the reasons we set out below. We ultimately

accept that it was the appropriate award and that the litigation was successful.


       D.      The quality of the work performed

       Owens contends that the individual work provided by Locks during the representation was

minimal, as she asserts that it was she and her husband who obtained the significant diagnosis.

She also contends that Locks failed to communicate with her about the possibility of a CTE

diagnosis and about the impact of the worker’s compensation claim.

       The record before us belies these contentions. We credit the testimony of Langfitt, as

corroborated by the exhibits as we describe below, that in the course of this representation, Locks

obtained and reviewed the pertinent medical history, advised Owens on the potential implications

of a possible CTE diagnosis after Joseph Owens’ death, drafted and submitted Owens’ claim for

Award under the terms of the Settlement Agreement, and aided Owens in seeking a loan against a

future Award while the matter remained pending. These actions fall within the various categories

of service that we have recognized generally as IRPA work as opposed to Common Benefit fund

work. See, e.g., Doc. No. 10368 at 44-51.

       We start with Locks’s marshaling of the significant medical evidence. At the time the

complaint was filed on March 9, 2012, Joseph Owens had not yet been diagnosed with

                                                11
Alzheimer’s. The nature of his impairments was stated in only general terms in the complaint,

without any specific reference to the number or nature of head traumas he suffered. (No. 12-cv-

1239 (E.D. Pa.), Doc. No. 1 at 8). Locks subsequently became aware of records indicating an

Alzheimer’s diagnosis and, after registration opened for the class in February 2017, obtained

necessary certifications and documentation to enable them to submit the claims on Owens’ behalf

on May 16, 2017.

       Owens complains that Locks did not perform any work aiding her or her husband in

obtaining the Alzheimer’s diagnosis that provided the gravamen of this claim. N.T. 11/9/2018 at

36-37. Owens notes that the diagnosis was obtained when her husband visited with his personal

doctor, Dr. Burgess. She contends that it was at the prompting of Dr. Burgess, without any

intervention from Locks, that she and Joseph set up an appointment with Dr. Helveston, the

neurologist who ultimately documented the Alzheimer’s diagnosis in July, 2012.

       The manner in which this diagnosis was made does not mean that Locks did no meaningful

work in relation to development of these important medical issues. To the contrary, as Locks

explained, they obtained the medical records from Dr. Helveston that provided the actual diagnosis

of Alzheimer’s. The firm worked with Dr. Helveston to ensure that he completed the relevant

paperwork for submission to the Claims Administrator to substantiate Owens’ claim. As Locks

explained in its Response to Owens’ Statement of Dispute, the submission of a claim with a Pre-

Effective Date Diagnosis requires the diagnosing physician to submit a certification form to

support the claim.12 Lienholder’s Response at 3. The firm’s work therefore entailed obtaining the



12
     Locks explained that it has been difficult at times for IRPAs to obtain these physician
certification forms from doctors. As a result, Locks has engaged closely with the doctors in the
litigation to ensure that their client obtains the most complete records for submission to the Claims
Administrator. N.T. 11/9/2018 at 38.

                                                 12
form and ensuring that Dr. Helveston’s credentials were sufficient to withstand scrutiny. N.T.

11/9/2018 at 39-40. In interviewing Dr. Helveston, the firm also ensured that his diagnosis was

premised on the same diagnostic standards that were adopted in the Settlement Agreement. Id. at

41. Prudent counsel would do as Locks did here. The lawyers needed to understand what was in

the medical records and speak to the diagnosing doctors to better understand the issues connected

with the onset and progression of the disease condition. It is not simply a matter of providing a

letter stating a diagnosis.

        Locks’ review of the medical records did not stop at that point. Because the age at

diagnosis is an important factor in the calculation of the Monetary Award, Locks inquired of

Owens whether there could be any earlier diagnosis date available. Owens directed Locks to Dr.

Burgess, who had seen Owens before his diagnosis by Dr. Helveston. Langfitt interviewed both

doctors and ultimately found that while Dr. Burgess suspected impairment, he was not in a position

to make a diagnosis of Alzheimer’s because that was not within his specialty. N.T. 11/9/2018 at

35. Locks also evaluated the timing of these two doctor visits and determined that even if they

could obtain a diagnosis from Dr. Burgess, the date of diagnosis would not have changed Owens’

placement on the Monetary Award grid. Id. In making the final evaluation, Locks reports that

they spoke directly with both doctors and reviewed all of the medical records provided by each.

N.T. 11/9/2018 at 39. These communications with the medical personnel who examined Owens

were taken to ensure the viability and success of Owens’ individual award under the Settlement

Agreement.

        Locks and the Owens family also found themselves in an unusual position at the time

Joseph Owens died in June 2013. Owens was interred without an evaluation of his remains for

CTE. This was significant because Death with CTE is a Pre-Effective Date Diagnosis that could


                                               13
have yielded a greater Award under the Monetary Award Grid. Locks provided Owens via

conference call and e-mail with an estimate of the difference in Monetary Award under each

diagnosis, less costs for exhumation and autopsy fees, in an effort to provide the Owens family

with the relevant information to make a decision about what actions to take. Ultimately, the family

decided to pursue a claim under the Alzheimer’s diagnosis only. Owens acknowledged at the

hearing that Locks advised her son about what might benefit the family if her husband’s remains

had been exhumed and tested. She confirmed her determination that, given the circumstances, she

did not want to pursue a CTE claim. N.T. 11/9/2018 at 55-56. This consultation and decision-

making process is also documented in a follow-up e-mail message in the record. Lienholder’s

Response, Ex. D (e-mail of Oct. 30, 2013). This record adequately rebuts Owens’ representation

that Locks “never discussed death with CTE claim with respect to an autopsy, exhumation or the

settlement grid.” (SCM Response at 1).

       Locks also makes reference to having kept Owens apprised of all developments in the case,

including the result of a worker’s compensation claim for her husband. Langfitt testified at the

hearing that he discussed the issue with Owens during two or three phone calls. Locks also points

to an e-mail memorializing a communication to Owens about the workers’ compensation award.

Lienholder’s Response, Exhibit D (e-mail dated Dec. 9, 2014). Owens correctly observes that her

husband was represented by a different attorney in that matter. Locks reports, however, that the

firm reviewed some of the records in that case in order to provide Owens with information relating

to how, if at all, the progress of the workers’ compensation claim could affect the concussion

litigation.13 See also id., Exhibit D (e-mail dated Oct. 30, 2013 reflecting interest in older records


13
   Since Locks did not provide us with a Statement of Dispute, they also did not provide any
itemization of their time. It is therefore difficult to ascertain the scope of this work. However, we
accept Langfitt’s assertion at the hearing that he discussed the issue with Owens during two or

                                                 14
to explore possibility of earlier diagnosis for purposes of this litigation). Again, this was an

individualized service provided by Locks to Owens in its role as an IRPA.

       Finally, Locks shepherded Owens through the claims process and kept her informed as

matters progressed. On May 16, 2017, Locks advised Owens that they had submitted the claim

for Monetary Award, a copy of which was provided. Lienholder’s Response, Exhibit I. On July

14, 2017, Locks advised Owens of the conditional approval of the claim and soon thereafter sought

additional information from Owens to ensure the prompt disbursement of the Award to her as the

Representative Claimant. Id. Locks also supported her as she sought to borrow against her Award

while it remained pending. On August 11, 2017, at Owens’ request, Locks put Owens in touch

with a lender and provided supporting documentation concerning her anticipated Award. Id. As

was made clear at the hearing, this loan process became the subject of some difficulty between

Owens and Locks. N.T. 11/9/2018 at 64-66, 68-69. Ultimately, however, it was a service that was

provided by Locks in their role as an IRPA and pursuant to Owens’ request.

       On August 21, 2017, Locks advised Owens that the Claims Administrator had issued a

Notice of Monetary Award. The next correspondence that Locks received was Owens’ undated

indication, sent through the Claims Administrator, that she had terminated the services of the law

firm. She communicated this by returning a Claims Administrator’s notice from July 13, 2017

that identified Locks as her representative and on which she had placed a handwritten “X” and

added the word “Terminated.” Lienholder’s Response, Exhibit K. At the hearing, Owens agreed

that the termination was sent in September of 2017, N.T. 11/9/2018 at 63, and the date documented


three telephone calls in addition to the e-mail communication that is documented, despite the
subsequent written assertion of Owens that no such communications were made. SCM Response
at 1 (“David Langfitt never participated or discussed results of my husband[’s] workers
compensation claim”).


                                               15
by the Claims Administrator is September 19, 2017. The timeline thus demonstrates that in August

2017 Locks continued to assist Owens with collateral matters such as the loan and that they were

keeping her abreast of claims processing developments. It was only after her claim culminated in

her Award that she discharged Locks.

       We acknowledge that the Owens family is unhappy with Locks’ representation. It may

well be that Locks, with many individual clients, did not give them attention at a level they may

have wanted. We are nonetheless satisfied from the record before us that Locks provided quality

representation. The complaints that Owens raised here do not pass muster when considered against

the documentary evidence supported by the testimony of Langfitt.


       E.      The substantiality of the work

      We are compelled to find that the substantiality of Locks’ work as an IRPA in securing the

Monetary Award is necessarily reduced given that the work of Class Counsel clearly “reduced the

amount of work required of IRPAs.” (Doc. No. 9862 at 4). In its establishment of a 22%

presumptive fee cap, the District Court has already taken actions to reduce IRPA fees, accounting

for the substantial benefit provided by Class Counsel. This cap takes into account: (1) the value

of the work provided by Class Counsel in their negotiation of a Settlement Agreement; (2) the

benefits of Class Counsel’s work as the legal team in filing pleadings, framing the Settlement

Agreement, and handling the complex appellate process that followed; and (3) the efficiencies

provided when the case was resolved without formal discovery, with limited motion practice, and

with no bellwether trials.

      The representation that Locks provided to Owens as an IRPA, however, certainly was not

insubstantial. Owens was approved for a Monetary Award within just a few months of the opening

of the claims registration period. As we discussed above, Locks filed the lawsuit for Owens that

                                                16
provided entry to the early stages of the MDL. This followed the initial tasks of doing the

necessary review to ensure that the client satisfied the requirement of admission into the class.

This was accomplished exclusively by Locks as an IRPA for Owens. Locks then reviewed medical

records and worked with physicians to insure diagnoses were provided based on earliest possible

dates. Locks advised Owens of the MDL litigation as matters progressed, advised regarding opt-

out risks, shepherded Owens through the claims process, and aided Owens in the process of

obtaining a loan. In sum, Locks addressed whatever issues arose that could implicate Owens’

Award, including a brief review of a worker’s compensation matter and advising Owens on the

difficult decision relating to a possible CTE diagnosis.14

       As we consider substantiality, we also consider the early work of Owens acting alone in

bringing about the Award achieved here. We recognize that Owens achieved the qualifying

diagnosis by visiting doctors obtained through the Owens family’s efforts and without any

direction or intervention by Locks. There is no evidence before us, however, that Owens did

anything that impacted the Award. To be sure, the Award was already secured and finalized when

she terminated Locks. Moreover, although she was left by her own choice to proceed pro se as

she challenged this Lien, Owens was not required to take any further actions on her own in order

to receive her Monetary Award, as that work had already been performed by Locks. Therefore,

unlike in cases where significant steps were taken by successor counsel or the SCM acting pro se,



14
   We add a comment about Locks’ role as Class Counsel. It is inevitable, and appropriate, that
consideration be given to this role in light of the amount of fees that class counsel has been paid.
We see a potential for overlap where certain class counsel roles may have provided particularized
benefit for a particular SCM. For this reason, we reviewed Locks’ submission to the District Court
setting forth the work they performed for the benefit of the class. Those submissions and the
representations made here regarding the individual work performed for Owens, however, do not
suggest any significant overlap.


                                                 17
there is no basis for such a reduction here in the fee sought by Locks as prior counsel.

       Finally, we accept that the economies of scale do come into play as we seek to find the

proper balance between the interests of the parties. But, as we assess that balance here, we take

into account that Locks had already reduced their fee to the 20% rate even before the Court

imposed the presumptive fee cap. Under these circumstances, we conclude that the 20% rate is

reasonable and we will not downgrade the percentage any further.15


IV.     CONCLUSION

       We conclude that Locks’ IRPA contribution to the Award is sufficient to support its lien to

the extent of 20% of the Monetary Award. The fee we authorize here, however, must be reduced

by the 5% holdback currently applicable to all attorney fee Awards. Therefore, Locks will receive

15% of the overall Award at this time. Whatever portion of the 5% holdback is ultimately released

by the District Court will be provided to Locks at that time. The remaining funds must be

distributed to Owens in accordance with the provisions of the Settlement Agreement and all Court

Orders regarding implementation.


15
   At the same time, we are not permitted to approve any larger award up to the 22% they seek, in
light of the District Court’s clear statement that in cases where a fee contract is for less than the
22% cap, the contract amount, not the fee cap, will provide the relevant fee percentage.
        Locks’ request for a 22% fee, instead of the 20% fee to which they agreed in 2016 and as
reflected in the CFA, is thus surprising. Locks argues that they are not restricted to the 20% agree-
upon term because Owens fired the firm and put them to the task of seeking enforcement of the
CFA through this Lien. We flatly reject this notion, which Locks has not supported with any
citation to the record or any legal authority. Indeed, the notion that they are entitled to something
greater than their contingency fee just because Owens decided to terminate their contract appears
to be belied by the firm’s own contract, which states: “[Owens] and [Locks] agree that [Owens’]
responsibility for the payment of fees to [Locks] is limited to the contingent fee provided in
paragraph four (4)….” Lienholder’s Response, Exhibit C. The paragraph four referenced states
that Owens shall pay Locks a contingent fee “in an amount equal to 20% (twenty) of the gross
proceeds of recovery by [Owens], whether by settlement, judgment or otherwise.” Id. The
contract does not address the question of any penalty or cost associated with collection of the fee.
We will not impose one.

                                                 18
An appropriate order follows.


                                     BY THE COURT:



                                     /s/ David R. Strawbridge, USMJ
                                     DAVID R. STRAWBRIDGE
                                     UNITED STATES MAGISTRATE JUDGE




                                19
